



EXHIBIT 10.3
RESTRICTED STOCK AGREEMENT


Name of Outside Director:            XXXXXXX


Name of Plan:                2016 Valvoline Inc. Incentive Plan


Number of Shares of Valvoline Inc.
Common Stock:                XXXXXXX


Par Value Per Share:                $0.01


Date of Award:                __________________________20___


    
Valvoline Inc. (“Valvoline”) hereby awards to the above-named Outside Director
(hereinafter called the “Outside Director”) XXXXXXX shares of Valvoline Common
Stock, par value $0.01 per share, subject to certain restrictions (hereinafter
called “Restricted Stock”), as an award (“Award”) pursuant to the 2016 Valvoline
Inc. Incentive Plan (hereinafter called the “Plan”) and this Restricted Stock
Agreement (“Agreement”), in order to provide the Outside Director with an
additional incentive to serve on Valvoline’s Board of Directors (the “Board”)
and to continue to work for the best interests of Valvoline.
Valvoline confirms this Award to the Outside Director, as a matter of separate
agreement and not in lieu of fees or any other compensation for services, of the
number of shares of Restricted Stock set forth above, subject to and upon all
the terms, provisions and conditions contained herein and in the Plan.
Capitalized terms used but not defined in this Agreement shall have the meanings
given such terms in the Plan.
This Award will be evidenced by entry on the books of Valvoline’s transfer
agent, Wells Fargo Bank, N.A. Each entry in respect of shares of Restricted
Stock shall be designated in the name of the Outside Director and shall bear the
following legend:


“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeitures) contained
in the Plan and the Agreement entered into between the registered owner and
Valvoline Inc.”
    
The Restricted Stock may not be sold, assigned, transferred, pledged, or
otherwise encumbered until the Vesting Date. The Vesting Date shall mean the
earlier of (i) the Outside Director’s Retirement, (ii) the Outside Director’s
death or Disability, (iii) the Outside Director’s voluntary early retirement to
take a position in Governmental Service and (iv) any removal or involuntary
separation of the Outside Director from the Board following a Change in Control.
Except as otherwise provided below or unless otherwise determined and directed
by the Compensation Committee, in the case of voluntary resignation or other
termination of service of the Outside Director prior to the Vesting Date, the
grant of Restricted Stock made to the Outside Director will be forfeited. Except
for such restrictions described above, the Outside Director will have all rights
of a shareholder with respect to the shares of Restricted Stock including but
not limited to, the right to vote and to receive dividends as and when paid.






Personal and Confidential
-1-





--------------------------------------------------------------------------------





Notwithstanding the foregoing, the Compensation Committee may, in its sole
discretion, provide for accelerated vesting of the Award at any time and for any
reason.
Nothing contained in this Agreement or in the Plan shall confer upon the Outside
Director any right to remain in the service of Valvoline.
Information about the Outside Director and the Outside Director’s participation
in the Plan may be collected, recorded and held, used and disclosed by and among
Valvoline, its subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan. The Outside Director
understands that such processing of this information may need to be carried out
by Valvoline, its subsidiaries and by third party administrators whether such
persons are located within the Outside Director’s country or elsewhere,
including the United States of America. By accepting this Award, the Outside
Director consents to the processing of information relating to the Outside
Director and the Outside Director’s participation in the Plan in any one or more
of the ways referred to above.
The Outside Director consents and agrees to electronic delivery of any documents
that Valvoline may elect to deliver (including, but not limited to,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered under the Plan. The Outside Director understands that, unless earlier
revoked by the Outside Director by giving written notice to Valvoline at [•]
Attention: [•], this consent shall be effective for the duration of the Award.
The Outside Director also understands that the Outside Director shall have the
right at any time to request that Valvoline deliver written copies of any and
all materials referred to above at no charge.
This Award is granted under, and is subject to, all the terms and conditions of
the Plan, including, but not limited to, the forfeiture provision of Section
16(H) of the Plan.
Copies of the Plan and related Prospectus are available for the Outside
Director’s review on Fidelity’s website.


This grant of Restricted Stock is subject to the Outside Director’s on-line
acceptance of the terms and conditions of this Agreement through the Fidelity
website. By accepting the terms and conditions of this Agreement, the Outside
Director acknowledges receipt of a copy of the Plan, Prospectus, and Valvoline’s
most recent Annual Report and Proxy Statement (the “Prospectus Information”).
The Outside Director represents that he or she is familiar with the terms and
provisions of the Prospectus Information and hereby accepts this Award on the
terms and conditions set forth herein and in the Plan, and acknowledges that he
or she had the opportunity to obtain independent legal advice at his or her
expense prior to accepting this Award.






























Personal and Confidential
-2-





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, VALVOLINE has caused this instrument to be executed and
delivered effective as of the day and year first above written.


 
VALVOLINE INC.




By:    ____________________________________    
Name:    ____________________________________    
Title:    ____________________________________    




Personal and Confidential
-3-



